Citation Nr: 1336041	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989, and again from May 1997 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 

FINDINGSOF FACT

The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's hypertension was manifested during his second period of active duty service or within one year of discharge from such service.  


CONCLUSION OF LAW

Hypertension disability was incurred in the Veteran's active duty service, or may be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he was prescribed medication during service for high blood pressure.  Although available service treatment records do show elevated readings on occasion, there is no documentation that hypertension was suspected or diagnosed.  There is also no documentation that medication was ordered for hypertension.  As a layperson, the Veteran is certainly competent to report what he experienced firsthand, such as being given medication for hypertension.  However, the credibility of his assertions to that effect are somewhat diminished by the fact that he expressly denied a past or current history of high or low blood pressure on examination in June 1998, toward the end of his second period of service.  He has claimed treatment at two medical facilities, but the RO has entered a March 2013 formal finding of unavailability for those records.  
Nevertheless, the evidence for the period toward the end of the Veteran's service and for the first two years thereafter does warrant careful consideration.  The Board first notes that a blood pressure reading of 152/98 was recorded on examination in June 1998.  In November 1998 (one month prior to discharge), a reading of 158/105 was recorded.  Looking to post-service evidence, the claims file includes a September 2000 intake report which refers to a diagnosis of hypertension along with the fact that the Veteran was on medication for the hypertension.  Thus, it appears that sometime between November 1998 and September 2000, medication for hypertension was started.  The one year presumption period expired in December 1999.  It is significant in the Board's view that the Veteran was already on medication for hypertension at the time of the September 2000 medical notation.  The evidence is certainly not compelling in this case, but the two high blood pressure readings during the last few months of the Veteran's second period of service along with the fact that medication for hypertension was given sometime within the first year or two after discharge leads the Board to find that a reasonable doubt exists as to the question of whether hypertension was manifested during the latter part of the second period of service or within one year of discharge.  In other words, the evidence is in a state of equipoise.  Under such circumstances, service connection is warranted.  38 U.S.C.A. § 5107(b). 
In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in June 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for hypertension is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


